Citation Nr: 1205336	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine (low back disability) for the period from January 13, 2006, to January 23, 2008.  

2.  Entitlement to an initial rating higher than 20 percent for low back disability for the period since January 24, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision that granted service connection for a low back disability (degenerative disc disease), and assigned a 10 percent rating for the period from January 13, 2006, to January 23, 2008, and assigned a 20 percent rating for the period since January 24, 2008.  

The Board notes that in an August 2008 rating decision, the RO denied a claim for a TDIU rating.  The Board observes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the Veteran may be unemployable due to his service-connected low back disability.  Therefore, a TDIU rating is part of the claims for entitlement to an initial rating higher than 10 percent for a low back disability for the period from January 13, 2006, to January 23, 2008, and entitlement to an initial rating higher than 20 percent for a low back disability for the period since January 24, 2008.  As such, the Board has characterized the issues as indicated above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The most recent VA spine examination was performed in January 2008.  Since that time, in a June 2008 notice of disagreement, he reported that he experienced severe low back pain on a daily basis and that the pain was an eight or a nine on a scale of one to ten.  Further, in a July 2008 statement, the Veteran reported that his back throbbed with pain from the minute he would wake up until the time he went to bed.  Further, in his December 2008 VA Form 9, the Veteran referred to constant throbbing back pain.  The Board observes that the Veteran's statements clearly raise a question as to the severity of his low back disability.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Further, in light of Rice and the remand of the claims for initial higher ratings for low back disability, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU rating.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for low back problems since May 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since May 2008 should be obtained.  

3.  Then schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  

The examiner must further opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the Veteran's claims for entitlement to an initial rating higher than 10 percent for a low back disability for the period from January 13, 2006, to January 23, 2008; entitlement to an initial rating higher than 20 percent for a low back disability for the period since January 24, 2008, and entitlement to a TDIU rating.  If the benefits sought on appeal are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

